MILLS, Judge.
Gust appeals from an order summarily denying his motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. The order of denial was not based on the legal insufficiency of the motion on its face and no files or records were attached to it. We therefore remand to the trial court to attach those portions of the files and records conclusively showing the defendant is entitled to no relief, or conduct further proceedings in accordance with Rule 3.850.
Reversed and remanded with directions.
BOOTH, C.J., and THOMPSON, J., concur.